Title: From George Washington to Major General Philip Schuyler, 27 July 1775
From: Washington, George
To: Schuyler, Philip



Sir
Camp at Cambridge July 27th 1775.

Yesterday a Deputation from the Provincial Congress of New Hampshire attended me with a Request that three Companies raised in that province, and now posted on Connecticut River at and between the two Cohhess commanded by Capts. Timothy Reedle, James Osgood & John Parker might be continued for the Security of the Frontiers of that Province on the Continental Establishment. As it did not appear to me that this Request could be complied with, and as I apprehend you have more immediate Occasion for them than I have, I thought it

proper to give you the earliest Notice where they are that if you think proper you may order them to join the Troops under your Command, in which Case you will please to write to Matthew Thor[n]ton Esqr. President of their Provincial Congress. Each Company consists of 65 Men including officers, and are reported to me as able bodied, stout, active Fellows, used to the Woods, capable of any Duty, and having an Acquaintance with Canada. But you will please to remember, that they must continue under their own officers, to whom they are attached, and subject only to superior Command—We have had no Transaction of any Consequence since I wrote you last—Our army is in good Health & Spirits well supplied with Provisions of all Kinds—The Situation of the Enemy is directly the reverse in every Respect and we have Reason to think Desertions will be very great. Four have come out within the last 24 Hours. I am with much Regard, Sir Your most obed. & very humble Servt

Go. Washington

